EXHIBIT 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES FIRST QUARTER 2016 RESULTS VERO BEACH, Fla., (May 10, 2016) – Bimini Capital Management, Inc. (OTCBB:BMNM), (“Bimini Capital”, or the “Company”), today announced results of operations for the three month period ended March 31, 2016. First Quarter 2016 Highlights · Net income of $0.4 million, or $0.04 per common share · Book value per share of $5.48 · Company to discuss results on Wednesday, May 11, 2016, at 10:00 AM ET Details of First Quarter 2016 Results of Operations The Company reported net income of $0.4 million for the three month period ended March 31, 2016.The results for the quarter included net interest income of $0.4 million, net losses on mortgage backed securities (“MBS”) and derivative instruments of $1.4 million, gains on retained interests of $0.5 million, advisory services revenue of $1.3 million, unrealized gains and dividends on Orchid Island Capital, Inc. (“Orchid”) common stock of $1.2 million and operating expenses of $1.4 million. Management of Orchid Island Capital, Inc. Upon completion of its initial public offering, Orchid became externally managed and advised by Bimini and its MBS investment team pursuant to the terms of a management agreement.As manager, Bimini is responsible for administering Orchid’s business activities and day-to-day operations.Pursuant to the terms of the management agreement, Bimini Advisors provides Orchid with its management team, including its officers, along with appropriate support personnel.Bimini also maintains a common stock investment in Orchid which is accounted for under the fair value option, with changes in fair value recorded in the income statement for the current period.For the three months ended March 31, 2016, Bimini’s statement of operations included a fair value adjustment of $0.6 million and dividends of $0.6 million from its investment in Orchid common stock.Also during the three months ended March 31, 2016, Bimini recorded $1.3 million in advisory services revenue for managing Orchid’s portfolio consisting of $1.0 million of management fees and $0.3 million in overhead reimbursement. -MORE- Capital Allocation and Return on Invested Capital The Company allocates capital between two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”) and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The table below details the changes to the respective sub-portfolios during the quarter. Portfolio Activity for the Quarter Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - December 31, 2015 $ Securities purchased - - - Securities sold ) - - - ) Gains on sale - - - Return of investment n/a ) Pay-downs ) n/a n/a n/a ) Premium lost due to pay-downs ) n/a n/a n/a ) Mark to market gains (losses) Market Value - March 31, 2016 $ The tables below present the allocation of capital between the respective portfolios at March 31, 2016 and December 31, 2015, and the return on invested capital for each sub-portfolio for the three month period ended March 31, 2016.Capital allocation is defined as the sum of the market value of securities held, less associated repurchase agreement borrowings, plus cash and cash equivalents and restricted cash associated with repurchase agreements. Capital allocated to non-portfolio assets is not included in the calculation. The returns on invested capital in the PT MBS and structured MBS portfolios were approximately 4.4% and (11.3)%, respectively, for the first quarter of 2016.The combined portfolio generated a return on invested capital of approximately (1.2)%. Capital Allocation Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total March 31, 2016 Market value $ Cash equivalents and restricted cash(1) - - - Repurchase agreement obligations - - - Total(2) $ % of Total 62.1% 18.2% 19.7% 37.9% 100.0% December 31, 2015 Market value $ Cash equivalents and restricted cash(1) - - - Repurchase agreement obligations - - - Total(2) $ % of Total 64.8% 19.1% 16.1% 35.2% 100.0% Amount excludes restricted cash of $313,577 and $127,400 at March 31, 2016 and December 31, 2015, respectively, related to trust preferred debt funding hedges. Invested capital includes the value of the MBS portfolio and cash equivalents and restricted cash, reduced by repurchase agreement borrowings. Returns for the Quarter Ended March 31, 2016 Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Interest income (loss) (net of repo cost) $ $ ) $ $ $ Realized and unrealized gains (losses) Hedge losses(1) ) n/a n/a n/a ) Total Return $ $ ) $ $ ) $ ) Beginning capital allocation $ Return on invested capital for the quarter(2) % )% % )% )% Excludes losses of approximately $513,000 associated with trust preferred funding hedges. Calculated by dividing the Total Return by the Beginning Capital Allocation, expressed as a percentage. Prepayments For the first quarter of 2016, the Company received approximately $2.8 million in scheduled and unscheduled principal repayments and prepayments, which equated to a constant prepayment rate (“CPR”) of approximately 14.3% for the first quarter of 2016.Prepayment rates on the two MBS sub-portfolios were as follows during the first quarter of 2016 and for each quarter of 2015 (in CPR): PT Structured MBS Sub- MBS Sub- Total Three Months Ended Portfolio Portfolio Portfolio March 31, 2016 December 31, 2015 September 30, 2015 June 30, 2015 March 31, 2015 Portfolio The following tables summarize the MBS portfolio as of March 31, 2016 and December 31, 2015: ($ in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap March 31, 2016 Fixed Rate MBS $ 96.5% 4.32% 1-Mar-46 NA NA NA Hybrid Adjustable Rate MBS 0.1% 4.00% 20-Jan-42 9.00% 1.00% Total PT MBS 96.6% 4.32% 1-Mar-46 NA NA NA Interest-Only Securities 1.6% 3.10% 25-Feb-39 n/a n/a n/a Inverse Interest-Only Securities 1.8% 6.09% 25-Apr-41 n/a 6.52% n/a Total Structured MBS 3.4% 4.65% 25-Apr-41 NA NA NA Total Mortgage Assets $ 100.0% 4.33% 1-Mar-46 NA NA NA December 31, 2015 Fixed Rate MBS $ 94.3% 4.26% 1-Sep-45 NA NA NA Hybrid Adjustable Rate MBS 0.1% 4.00% 20-Jan-42 9.00% 1.00% Total PT MBS 94.4% 4.26% 1-Sep-45 NA NA NA Interest-Only Securities 3.0% 3.10% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 2.6% 6.12% 25-Apr-41 NA 6.53% NA Total Structured MBS 5.6% 4.48% 25-Apr-41 NA NA NA Total Mortgage Assets $ 100.0% 4.27% 1-Sep-45 NA NA NA ($ in thousands) March 31, 2016 December 31, 2015 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % March 31, 2016 December 31, 2015 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) Effective duration is the approximate percentage change in price for a 100 basis point change in rates.An effective duration of 2.701 indicates that an interest rate increase of 1.0% would be expected to cause a 2.701% decrease in the value of the MBS in the Company’s investment portfolio at March 31, 2016.An effective duration of 2.326 indicates that an interest rate increase of 1.0% would be expected to cause a 2.326% decrease in the value of the MBS in the Company’s investment portfolio at December 31, 2015. These figures include the structured securities in the portfolio but not the effect of the Company’s funding cost hedges.Effective duration quotes for individual investments are obtained from The Yield Book, Inc. Financing and Liquidity As of March 31, 2016, the Company had outstanding repurchase obligations of approximately $102.8 million with a net weighted average borrowing rate of 0.68%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $107.5 million.At March 31, 2016, the Company’s liquidity was approximately $5.2 million, consisting of unpledged MBS and cash and cash equivalents. -MORE- We may pledge more of our structured MBS as part of a repurchase agreement funding, but retain cash in lieu of acquiring additional assets.In this way, we can, at a modest cost, retain higher levels of cash on hand and decrease the likelihood we will have to sell assets in a distressed market in order to raise cash.Below is a listing of outstanding borrowings under repurchase obligations at March 31, 2016. ($ in thousands) Repurchase Agreement Obligations Weighted Weighted Total Average Average Outstanding % of Borrowing Amount Maturity Counterparty Balances Total Rate at Risk(1) (in Days) Citigroup Global Markets, Inc. $ % % $ 20 South Street Securities, LLC % % 22 ED&F Man Capital Markets, Inc. % % 19 $ % % $ 20 Equal to the fair value of securities sold (including accrued interest receivable) and cash posted as collateral, if any, minus the sum of repurchase agreement liabilities, accrued interest payable and securities posted by the counterparty (if any). Hedging In connection with its interest rate risk management strategy, the Company economically hedges a portion of the cost of its repurchase agreement funding and also its junior subordinated notes by entering into derivative financial instrument contracts.The Company has not elected hedging treatment under U.S. generally accepted accounting principles (“GAAP”) in order to align the accounting treatment of its derivative instruments with the treatment of its portfolio assets under the fair value option election. As such, all gains or losses on these instruments are reflected in earnings for all periods presented.As of March 31, 2016, such instruments were comprised entirely of Eurodollar futures contracts. The tables below present information related to outstanding Eurodollar futures contracts at March 31, 2016. ($ in thousands) As of March 31, 2016 Repurchase Agreement Funding Hedges Average Weighted Weighted Contract Average Average Notional Entry Effective Open Expiration Year Amount Rate Rate Equity(1) $ % % $ ) % % ) % % ) % % ) Total / Weighted Average $ % % $ ) -MORE- ($ in thousands) As of March 31, 2016 Junior Subordinated Debt Funding Hedges Average Weighted Weighted Contract Average Average Notional Entry Effective Open Expiration Year Amount Rate Rate Equity(1) $ % % $ ) % % ) % % ) % % ) % % ) % % ) Total / Weighted Average $ % % $ ) Open equity represents the cumulative gains (losses) recorded on open futures positions from inception. Book Value Per Share The Company's Book Value Per Share at March 31, 2016 was $5.48.The Company computes Book Value Per Share by dividing total stockholders' equity by the total number of shares outstanding of the Company's Class A Common Stock. At March 31, 2016, the Company's stockholders’ equity was $69.2 million, with 12,631,627 Class A Common shares outstanding. Management Commentary Commenting on the first quarter, Robert E. Cauley, Chairman and Chief Executive Officer, said, “The global interest rate and capital markets volatility we experienced during the fourth quarter of 2015 continued for the first six or seven weeks of 2016. Economic data for the fourth quarter appeared weak and, as we moved into 2016, early reads on the state of the economy for the first quarter appeared weak as well.Global financial markets were rocked by a new leg lower in oil which touched a multi-decade low in late January/early February.Global equity markets reacted negatively and reached new lows last seen in August of 2015, when events in China roiled the markets. Both the oil and equity markets have since recovered but the impact of these events had a meaningful impact on the Federal Reserve (the “Fed”) and their outlook for additional rate hikes.At the conclusion of the Federal Open Market meeting in March and again in a public speech at the Economics Club of NY shortly thereafter, chair Yellen made it clear the Fed was keenly focused on overseas events, the condition of the financial markets and their impact of the domestic economy.Financial markets have taken these words to heart and current market pricing implied by Fed Funds futures and Eurodollar futures markets is for less than one hike in 2016.This is in sharp contrast to the four 2016 rate hikes signaled by the Fed last December.The statement released by the Fed at the conclusion of the April meeting reiterated their data dependent stance on monetary policy and public pronouncements by various FOMC members since have reinforced this position.However, the market increasingly discounts such statements and the bar for another Fed hike in terms of economic data appears quite high.The fact the data released since the April meeting has more often than not failed to meet market expectations only reinforces this notion, including last week’s non-farm payroll report. -MORE- “As we discussed when we reported our 2015 results, Bimini is no longer a REIT for Federal income tax purposes effective with tax year 2015.We further announced that we would take steps to take advantage of net operating losses available at both Bimini and MortCo, our former mortgage company.This involved moving the MBS portfolio from Bimini to MortCo, among other things.We took the initial steps in late 2015 and continued to do so during the current quarter ended March 31, 2016.Going forward, the results of the MBS portfolio will continue to be presented as if the portfolio resides at Bimini, but this is simply because MortCo, as a 100% owned subsidiary, is consolidated.The second aspect of our operations is the advisor services performed by Bimini Advisors, another subsidiary, which is the external manager of Orchid Island Capital.Going forward discussions of the results of operations will be divided into these two areas. “The events of the first quarter had a negative impact on the performance of our MBS portfolio.Our portfolio is biased towards higher coupon, fixed rate securities with various forms of prepayment protection, interest only and inverse interest only securities, and funding hedges positioned primarily on the belly of the curve. As the market responded to a combination of weaker economic data, market turmoil and the Fed’s reaction to these events as described above, the net impact on our portfolio resulted in a negative 1.2% return on invested capital. Our premium fixed rate pass-throughs experienced some price appreciation but such price increases were muted, as they always are with premium MBS, by fears of accelerated prepayments.Our interest only securities were impacted quite negatively as they are simply levered positions with respect to prepayments and generally decline in value during market rallies.The inverse interest rate securities returned a slightly positive result as market expectations of Fed rate increases were reduced.Lastly, the market pricing almost all 2016 rate hike expectations out of the market hurt our Eurodollar positions, with the negative mark to market offsetting realized and unrealized gains on the pass-through MBS portfolio and a portion of the net interest income generated. “Bimini has owned shares of Orchid Island Capital since Orchid’s inception.During the fourth quarter of 2015 we added additional shares of Orchid at the MortCo level. We own these shares as proxies for exposure to the MBS portfolio and treat the dividends received on all of our Orchid shares as a component of the total return of our MBS operations, coupled with any mark to market gains or losses on the shares.For the first quarter of 2016 the dividends on the Orchid shares were $0.6 million and we recorded $0.6 million on mark to market gains on the Orchid shares as well. “The advisory services operations generated revenues of $1.3 million for the first quarter of 2016.Such revenues are a function of the size of the capital base of Orchid Island, as adjusted, and the prorated allocation of certain Bimini overhead expenses, in both cases in accordance with the terms of the management agreement between the parties. “As we entered the second quarter of 2016 the U.S. economy generally appears to be on a trajectory of slow, sustainable growth.However, many production based economic indicators were less positive in the fourth quarter of 2015 and the consensus forecast for first quarter of 2016 economic growth in the U.S. has dropped substantially from approximately 2.5% at the onset of the quarter to well under 1% currently. Most market participants expect a slight rebound over the course of the year.The outlook has become somewhat less clear of late as output and production based measures of economic growth remain quite weak – reflecting the severe slow-down in mining and oil production as well as manufacturing slow down resulting from the strong dollar.Employment based measures remain quite strong however, and indicate the economy may be approaching full employment.This divergence in economic indicators has contributed to the volatility in the markets and, as the Fed appears quite concerned with financial market volatility, reinforced the markets conviction that the Fed will raise rates at an even slower rate than the Fed itself believes.To the extent the health of the US economy remains unclear and the Fed remains on hold with respect to their policy normalization, our MBS portfolio operations will continue to benefit from lower funding costs although we will remain exposed to potential negative mark to market adjustments on our hedges.The advisor services business should not be affected by such an outcome as the fee based revenue is not a function of market rates or the economic performance of Orchid Island Capital per se”. -MORE- Summarized Financial Statements The following is a summarized presentation of the unaudited consolidated balance sheets as of March 31, 2016, andDecember 31, 2015, and the unaudited consolidated statements of operations for the three months ended March 31, 2016 and 2015.Amounts presented are subject to change. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (Unaudited - Amounts Subject To Change) March 31, 2016 December 31, 2015 ASSETS Mortgage-backed securities $ $ Cash equivalents and restricted cash Investment in Orchid Island Capital, Inc. Accrued interest receivable Retained interests Deferred tax assets, net Other assets Total Assets $ $ LIABILITIES ANDSTOCKHOLDERS' EQUITY Repurchase agreements $ $ Junior subordinated notes Payable for unsettled securities purchased - Other liabilities Total Liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ Class A Common Shares outstanding Book value per share $ $ BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited - Amounts Subject to Change) Three Months Ended March 31, Interest income $ $ Interest expense ) ) Net interest income, before interest on junior subordinated notes Interest expense on junior subordinated notes ) ) Net interest income Losses on MBS and derivative agreements ) ) Net portfolio (loss) income ) Other income Expenses ) ) Net income (loss) before income tax provision ) Income tax provision Net income (loss) $ $ ) Basic and Diluted Net Income (Loss) Per Share of: CLASS A COMMON STOCK $ $ ) CLASS B COMMON STOCK $ $ ) Three Months Ended March 31, Key Balance Sheet Metrics Average MBS(1) $ $ Average repurchase agreements(1) Average stockholders' equity(1) Key Performance Metrics Average yield on MBS(2) % % Average cost of funds(2) % % Average economic cost of funds(3) % % Average interest rate spread(4) % % Average economic interest rate spread(5) % % Average MBS, repurchase agreements and stockholders’ equity balances are calculated using two data points, the beginning and ending balances. Portfolio yields and costs of funds are calculated based on the average balances of the underlying investment portfolio/repurchase agreement balances and are annualized for the quarterly periods presented. Represents interest cost of our borrowings and the effect of derivative agreements attributed to the period related to hedging activities, divided by average repurchase agreements. Average interest rate spread is calculated by subtracting average cost of funds from average yield on MBS. Average economic interest rate spread is calculated by subtracting average economic cost of funds from average yield on MBS. -MORE- About Bimini Capital Management, Inc. Bimini Capital Management, Inc. invests primarily in, but is not limited to investing in, residential mortgage-related securities issued by the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac) and the Government National Mortgage Association (Ginnie Mae). Its objective is to earn returns on the spread between the yield on its assets and its costs, including the interest expense on the funds it borrows.In addition, Bimini generates a significant portion of its revenue serving as the manager of the MBS portfolio of Orchid Island Capital, Inc. Forward Looking Statements Statements herein relating to matters that are not historical facts are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The reader is cautioned that such forward-looking statements are based on information available at the time and on management's good faith belief with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in such forward-looking statements. Important factors that could cause such differences are described in Bimini Capital Management, Inc.'s filings with the Securities and Exchange Commission, including Bimini Capital Management, Inc.'s most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Bimini Capital Management, Inc. assumes no obligation to update forward-looking statements to reflect subsequent results, changes in assumptions or changes in other factors affecting forward-looking statements. Earnings Conference Call Details An earnings conference call and live audio webcast will be hosted Wednesday, May 11, 2016, at 10:00 AM ET. The conference call may be accessed by dialing toll free (877) 312-5414.International callers dial (408) 940-3877.The conference passcode is 9251156.A live audio webcast of the conference call can be accessed via the investor relations section of the Company’s website at www.biminicapital.com, and an audio archive of the webcast will be available for approximately one year. CONTACT: Bimini Capital Management, Inc. Robert E. Cauley, 772-231-1400 Chairman and Chief Executive Officer www.biminicapital.com
